IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0457
                               Filed July 20, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ADAM SLADE ROE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Mark R. Fowler,

Judge.



      Adam Roe appeals from his convictions and sentences for criminal mischief

and assault.    CONVICTIONS AFFIRMED, SENTENCES VACATED, AND

REMANDED FOR RESENTENCING.



      Martha J. Lucey, State Appellate Defender, and Josh Irwin, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



      Considered by Tabor, P.J., Greer, J., and Vogel, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                           2


VOGEL, Senior Judge.

       A dispute between familial neighbors resulted in Adam Roe being convicted

of criminal mischief in the second degree, assault with intent to inflict serious injury,

and two counts of assault. He appeals his convictions and sentences, arguing

(1) the district court erred by instructing the jury to consider the “highest value of

the property” for the criminal-mischief charge; (2) the evidence was insufficient to

support his conviction for criminal mischief in the second degree; (3) the evidence

of identity was insufficient to support his conviction for the three assault charges;

(4) he did not effectively waive his right to in-person sentencing; (5) the written

sentencing order does not reflect the court’s intention to suspend his fines; and

(6) the court illegally imposed various inapplicable surcharges. We reject his

challenges to the jury instructions and the sufficiency of the evidence, and we

affirm his convictions. However, we agree the record does not contain his waiver

as required for remote sentencing. We also agree the court was without authority

to impose certain surcharges. Therefore, we remand for resentencing, do not

address the suspension of fines, and direct the court to not impose certain

surcharges on resentencing.

   I. Background Facts and Proceedings.

       Adam Roe lives in a house in Blue Grass, which is next-door to the home

of his cousin, Dale, and his cousin’s wife, Darla. This dispute involves a well

located near the property line between the two houses. Dale and Darla testified

the well belongs to them and is on their property and they maintain it to supply

water to their house. They further testified that, a couple years earlier, the well
                                         3


also supplied water to Roe’s house; however, because Roe refused to help pay

for the power supply and maintenance of the well, Roe’s connection was shut off.

       Darla testified that on June 8, 2019, she discovered several bags of

concrete mix and rocks had been thrown into the well. She reviewed video from

their security camera and saw Roe throwing bags of concrete mix and rocks into

the well hours earlier. She called the police to report the damage and then began

cleaning the well with help from Dale and his brother. While cleaning the well,

Darla testified she heard a noise from Roe’s garage and then saw a football-sized

rock coming from Roe’s property that narrowly missed hitting her. Surveillance

video shows the rock coming from the roof of Roe’s garage. Dale testified that,

after they cleaned the well, they replaced the sump pump, valves, and

connections.

       Later that day, a sheriff’s deputy conducted a traffic stop of Roe based on

the earlier events.    The deputy testified—and video from his body camera

confirms—Roe “seemed very agitated,” “he was making a lot of furtive

movements,” and “his tone was very loud” during the stop. The deputy told Roe

they had video of him throwing objects into the well, and Roe responded, “I know.

I was gonna plug and fill it.” The deputy also said they had video of a rock coming

from his property and almost hitting Darla. Roe denied throwing a rock and claimed

the video must be flipped to look like the rock came from his property and other

people—including an unnamed “kid”—were throwing rocks at his house instead.

The deputy searched Roe’s vehicle and found a bag of concrete mix with a receipt

and picking list for ten bags of similar concrete mix dated the prior day. The deputy

also found a bottle of ammonia and a bottle of toilet cleaner with a receipt for both
                                           4


dated earlier that day. When asked about the ammonia and toilet cleaner, Roe

said he was going to pour the substances in the well to kill Dale and Darla. Roe

made many other statements during the stop about his intentions to kill Dale and

Darla.

         Roe was charged and proceeded to a jury trial.1 During trial, the owner of

a well-service business, who replaced a well pump for Dale and Darla in 2017,

testified about an estimate he provided to clean and repair the well; however, he

acknowledged the business did not perform any of the listed work. The written

estimate, admitted without objection, showed the business would have charged

$977.00 to clean and chlorinate the well, up to an additional $3357.10 to repair

and replace equipment depending on the work needed, and the entire estimate,

except for $30.00 of the cleaning charge, was subject to 7% state sales tax.

         The jury found Roe guilty of criminal mischief in the second degree, assault

with intent to inflict serious injury against Darla, and assault against Dale and his

brother. During a remote sentencing hearing, the district court sentenced Roe to

an indeterminate term of incarceration not to exceed five years for criminal

mischief, 365 days for assault with intent to cause serious injury, and thirty days

for each assault charge, run consecutively. The court suspended all but ninety

days for the assault-with-intent-to-cause-serious-injury charge, placed Roe on

probation for three years, waived category “B” restitution, and imposed various

fees, fines, and surcharges. Roe appeals.



1 Prior to trial, Roe filed a written guilty plea for possession of marijuana as part of
this proceeding. He does not appeal the conviction or sentence for this possession
charge.
                                          5


    II. Jury Instructions.

       Roe begins by challenging a jury instruction for the criminal-mischief

charge. “[W]e review challenges to jury instructions for correction of errors at law.”

State v. Benson, 919 N.W.2d 237, 241 (Iowa 2018) (alteration in original) (quoting

Alcala v. Marriott Int’l, Inc., 880 N.W.2d 699, 707 (Iowa 2016)). “In doing so, we

consider the jury instructions as a whole rather than in isolation to determine

whether they correctly state the law.”        Id. at 242.   “An incorrect or improper

instruction can be cured ‘if the other instructions properly advise the jury as to the

legal principles involved.’” State v. Kraai, 969 N.W.2d 487, 490 (Iowa 2022)

(quoting Thavenet v. Davis, 589 N.W.2d 233, 237 (Iowa 1999)). An erroneous

instruction does not warrant reversal unless prejudice resulted. Benson, 919

N.W.2d at 241.     “Prejudice results when jury instructions mislead the jury or

materially misstate the law.” Id. at 241–42. “[W]e presume prejudice and reverse

unless the record affirmatively establishes there was no prejudice.”         State v.

Hanes, 790 N.W.2d 545, 551 (Iowa 2010).

       Criminal mischief is “[a]ny damage, defacing, alteration, or destruction of

property . . . when done intentionally by one who has no right to so act.” Iowa

Code § 716.1 (2019). At the time of the events here, criminal mischief in the

second degree occurred when “the cost of replacing, repairing, or restoring the

property . . . exceeds one thousand dollars but does not exceed ten thousand

dollars.”2 Id. § 716.4(2). Accordingly, the criminal-mischief-degree instruction told



2 The legislature subsequently amended section 716.4(2) to define criminal
mischief in the second degree as occurring when the affected property “exceeds
one thousand five hundred dollars but does not exceed ten thousand dollars.”
                                          6


jurors, “Criminal Mischief in the Second Degree occurs when the cost of replacing

or repairing the property is more than $1000 but not more than $10,000.” This

instruction on the verdict form also told jurors to “check the blank next to the

appropriate value,” and the verdict form allowed the jury to check a blank for finding

“the cost of repair, replacement, restoration of the property damaged, destroyed,

defaced, altered by the defendant, Adam S. Roe . . . [i]s more than $1000 but not

more than $10,000.”

       The jury instructions also included an instruction on value:

              The value of property is its highest value by any reasonable
       standard at the time that it is damaged. Reasonable standard
       includes but is not limited to market value within the community,
       actual value, or repair, or replacement value.

Roe notes this instruction largely follows the definition of “value” for purposes of

theft. See Iowa Code § 714.3(1) (“The value of property is its highest value by any

reasonable standard at the time that it is stolen. Reasonable standard includes

but is not limited to market value within the community, actual value, or

replacement value.”). Because the degree of criminal mischief is determined by

“the cost of replacing, repairing, or restoring the property” rather than the value of

the property, see id. § 716.4(2), Roe argues the court erred by instructing the jury

on value.

       Even if we assume the court erred by including an instruction on value, we

are satisfied no prejudice resulted.3 Both the criminal-mischief-degree instruction



2019 Iowa Acts ch. 140, § 19. Roe does not argue the 2019 amendment applies
here.
3 To support his position, Roe cites to our unpublished case State v. Smith, No. 13-

1439, 2014 WL 3748295, at *2–5 (Iowa Ct. App. July 30, 2014), wherein we
reversed a criminal-mischief conviction due to a similar instruction defining “value.”
                                          7


and the verdict form correctly focused on the cost to repair or replace the damaged

property, not the value of the well. Additionally, the evidence in the record related

to the cost to repair the well and not the value of the well. Specifically, the well-

service business provided a detailed estimate to repair the well that was itemized

to allow the jury to calculate the cost of repair based on the work the jury found

needed to be performed. Therefore, reading the instructions as a whole, we find

no resulting prejudice and reject Roe’s challenge to the jury instruction on value.

   III. Sufficiency of the Evidence.

       Roe also challenges the sufficiency of the evidence supporting his criminal-

mischief conviction and his three assault convictions. “We review the sufficiency

of the evidence for correction of errors at law.” State v. Crawford, 972 N.W.2d 189,

202 (Iowa 2022) (quoting State v. Buman, 955 N.W.2d 215, 219 (Iowa 2021)).

“The jury’s verdict binds this court if the verdict is supported by substantial

evidence.” Id. “Substantial evidence is evidence sufficient to convince a rational

trier of fact the defendant is guilty beyond a reasonable doubt.” Id. “In determining

whether the jury's verdict is supported by substantial evidence, we view the

evidence in the light most favorable to the State, including all ‘legitimate inferences



However, Roe’s position differs from Smith in two key ways. First, the verdict form
in Smith directed the jury to consider the property’s “value”; Roe’s verdict form
does not mention “value” but rather “the cost of repair, replacement, restoration of
the property damaged, destroyed, defaced, altered.” See Smith, 2014 WL
3748295, at *3. Second, the record in Smith contained conflicting evidence on the
cost to repair or replace the damaged property, as the victim testified to obtaining
an estimate for an amount much higher than what she actually paid for labor and
materials. See id. at *4–5. Here, there was no conflict as to the cost to repair the
well, as Dale and Darla immediately performed all labor themselves before the
concrete mix could firmly set and then obtained a single estimate after the fact for
materials to clean, repair, and replace necessary parts along with labor and their
lost wages.
                                        8


and presumptions that may fairly and reasonably be deduced from the record

evidence.’” Id. (quoting State v. Tipton, 897 N.W.2d 653, 692 (Iowa 2017)).

      A. Criminal mischief in the second degree

      Roe argues the evidence is insufficient to support finding he committed

criminal mischief in the second degree. Specifically, he argues the evidence does

not support finding the cost to repair the well was more than $1000.00 but less

than $10,000.00. See Iowa Code § 716.4(2).

      As stated above, the well-service business provided an estimate for the cost

to repair the well. Roe notes the business’s owner testified he never performed

the listed repairs and he does not know what—if any—equipment was actually

damaged. Darla testified the family began doing the repair work themselves as

soon as they saw the damage because they “didn’t want the cement to dry up.”

Dale testified as to the work the three of them did to repair the well, including

needing a “[f]ew hours” to clean the well and replace the sump pump, valves, and

connections. He also testified the well was in good working condition before these

events.

      At a minimum, the record is sufficient to find cleaning and chlorinating the

well was part of the cost of repair. The estimate shows cleaning and chlorinating

the well cost $977.00. Of this amount, $947.00 was subject to 7% sales tax,

totaling an additional $66.29. Thus, the cost of cleaning and chlorinating the well

with sales tax was $1043.29, exceeding the $1000.00 minimum for criminal

mischief in the second degree.

      Furthermore, Dale testified he replaced the damaged sump pump and other

equipment. While the cost of this equipment was not in the record, the business
                                          9


owner, who was familiar with this well, testified a sump pump for the well would

cost at least $90.00 to $100.00. Roe notes Dale testified he already had all the

needed equipment on hand. However, nothing in the statute requires the factfinder

to find equipment used in a repair cost nothing simply because the equipment was

already on hand. See id. § 716.4(2). To the extent Roe challenges the credibility

of the witnesses and other evidence establishing the extent and cost of the repairs,

such matters are for the jury to decide. See State v. Thornton, 498 N.W.2d 670,

673 (Iowa 1993) (“The jury is free to believe or disbelieve any testimony as it

chooses and to give weight to the evidence as in its judgment such evidence

should receive.”). Therefore, the evidence is sufficient to support finding the cost

to repair the well was more than $1000.00 but less than $10,000.00, thus

supporting Roe’s conviction for criminal mischief in the second degree.

       B. Assault

       Roe next challenges the sufficiency of the evidence supporting his

conviction for the three assault charges. Specifically, Roe argues the evidence is

insufficient to prove he threw the rock at Dale, Darla, and Dale’s brother while they

were working on the well. See State v. Jensen, 216 N.W.2d 369, 374 (Iowa 1974)

(“Identity is an element of a criminal offense which the State must prove beyond a

reasonable doubt.”). He notes no one saw who threw the rock and he told the

deputy he did not throw the rock.

       The video confirms the rock was thrown from the roof of Roe’s garage.

Dale’s brother testified, “I heard something come over my right shoulder, I looked

up and here’s this big piece of concrete coming out and my sister-in-law was

standing there and I couldn’t get to her but I hollered at her to look out.” He claimed
                                        10


the direction the rock was coming from was Roe’s house, “across the roof.” To

place Roe at the scene, Dale testified he saw Roe at his house around the time

the rock was thrown, both before and after the throw. Roe had previously thrown

rocks at Dale and Darla’s property hours before the assault, having been caught

on video throwing rocks into the well. When the deputy stopped Roe hours after

the assault, Roe verbalized hostility toward Dale and Darla and repeatedly

threatened to kill them. The jury could legitimately infer from this evidence that

Roe threw the rock, and there is substantial evidence to support all three assault

convictions. See State v. Jones, 967 N.W.2d 336, 342 (Iowa 2021) (“[T]he relevant

inquiry is whether a fact finding is a legitimate inference that may fairly and

reasonably be deduced from the record evidence.” (quoting State v. Ernst, 954

N.W.2d 50, 59 (Iowa 2021))).

   IV. Sentencing.

       Finally, Roe challenges his sentence.      When a sentence is within the

statutory limits, we review the sentence for an abuse of discretion. State v. Seats,

865 N.W.2d 545, 552 (Iowa 2015). When a defendant challenges the legality of a

sentence on nonconstitutional grounds, we review for correction of errors at law.

Id. When a defendant challenges the legality of a sentence on constitutional

grounds, we apply de novo review. Id.

       Roe argues the court violated his rights by sentencing him in a remote

proceeding without obtaining a written or on-the-record waiver from him.         “A

criminal defendant has a constitutional and statutory right to be personally present

at every stage of trial.” State v. Wise, 472 N.W.2d 278, 279 (Iowa 1991); see also

Iowa R. Crim. P. 2.27(1) (“In felony cases the defendant . . . shall be personally
                                           11


present at every stage of the trial including . . . the imposition of sentence . . . .”).

A criminal defendant has the right to personally appear for sentencing because,

“[No] modern innovation[ ] lessens the need for the defendant, personally, to have

the opportunity to present to the court his plea in mitigation.” State v. Craig, 562

N.W.2d 633, 636 (Iowa 1997) (alterations in original) (quoting Green v. United

States, 361 U.S. 301, 304 (1961)). Nevertheless, the defendant may waive this

right to appear for sentencing by executing a knowing, intentional, and

unambiguous waiver. See State v. Lumadue, 622 N.W.2d 302, 304 (Iowa 2011).

Additionally, our supreme court issued a series of supervisory orders in response

to the COVID-19 pandemic that, in part, allowed a district court to hold sentencing

via videoconference or telephone if the defendant “(a) execute[s] a written waiver

or (b) make[s] a waiver on the record.” Iowa Supreme Ct. Supervisory Order, In

the Matter of Ongoing Provisions for Coronavirus/COVID-19 Impact on Court

Services ¶ 16 (Nov. 24, 2020).

       The district court’s written sentencing order states:

       All parties, as well as the Court and the court reporter, appeared via
       teleconference or by telephone. After being engaged in colloquy with
       the Court, the defendant waived his right to a hearing in open court
       and agreed to proceeding via teleconference and/or telephone due
       to the COVID-19 pandemic. The Court finds that defendant
       understands his rights and that this waiver is knowingly, voluntarily,
       and intelligently made.

(Emphasis added.) Despite this pronouncement, the sentencing transcript does

not show Roe waived his right to be present for sentencing. In fact, the sentencing

transcript does not make any reference to a remote proceeding, save for the title

page that notes, “Hearing was held via teleconference pursuant to Iowa Supreme
                                        12


Court supervisory orders regarding the COVID-19 pandemic.” The record also

does not contain a written waiver of Roe’s right to be present for sentencing.

      This court recently considered a similar argument where the district court

“explained the [sentencing] hearing was being conducted remotely as a result of

the supervisory orders” and noted it “separately asked [the defendant] and all

counsel if they were agreeable to participating remotely, and each answered in the

affirmative.” State v. Emanuel, 967 N.W.2d 63, 69 (Iowa Ct. App. 2021). We

vacated the sentence and remanded for resentencing because the record did not

show the defendant “knew of his continuing right to in-person sentencing,” and

thus his waiver of in-person sentencing was invalid. Id. The State distinguishes

Roe’s claim by arguing the sentencing order shows substantial compliance with

the requirement that Roe’s waiver was knowing, intentional, and unambiguous.

See State v. Feregrino, 756 N.W.2d 700, 706 (Iowa 2008) (finding an “on the

record” waiver requires “some in-court colloquy or personal contact between the

court and the defendant, to ensure the defendant’s waiver is knowing, voluntary,

and intelligent,” and “substantial compliance” is “acceptable” (quoting State v.

Liddell, 672 N.W.2d 805, 812, 814 (Iowa 2003))). However, we have no colloquy

in the record to evaluate substantial compliance.       The COVID-19 pandemic

imposed a tremendous burden on our district courts, and Roe may very well have

attempted to waive his right to in-person sentencing outside the record. But the

absence of a written or on-the-record waiver violates the supreme court’s

supervisory order. Our supreme court has advised “that trial judges leave no room

for doubt that a defendant has been given the opportunity to speak regarding

punishment.” Craig, 562 N.W.2d at 637. Thus, the record does not contain a
                                          13


required waiver of in-person sentencing, and we cannot find a lack of prejudice

from this omission. See Emanuel, 967 N.W.2d at 69 (“We reject the State’s

harmless-error argument, as there is no way to tell what the outcome would have

been had the sentencing judge and [the defendant] been face to face.”).

Therefore, we vacate Roe’s sentences and remand for resentencing.

       Roe notes a discrepancy between the oral pronouncement of judgment and

the written judgment entry in the record as to whether the district court suspended

his fines.    Because we are vacating the sentences and remanding for

resentencing, we do not address the suspended fines and leave the issue to the

court to consider at resentencing.

       Roe also argues the court illegally imposed the law enforcement initiative

surcharge, which was repealed prior to his sentencing, and the domestic and

sexual abuse surcharge, which was not applicable to any of his convicted offenses.

The State agrees the court lacked authority to impose these surcharges, and we

find the same. Therefore, in resentencing the district court shall not impose any

law enforcement initiative surcharge or domestic and sexual abuse surcharge.

   V. Conclusion.

       Any error in the jury instructions did not result in prejudice, and the evidence

is sufficient to support Roe’s convictions for criminal mischief in the second degree

and all three assault charges, so we affirm his convictions. However, the record

does not contain a required waiver of in-person sentencing. Therefore, we vacate

Roe’s sentences and remand for resentencing, do not address the suspension of
                                       14


fines, and direct the court to not impose any law enforcement initiative surcharge

or domestic and sexual abuse surcharge on resentencing.

      CONVICTIONS AFFIRMED, SENTENCES VACATED, AND REMANDED

FOR RESENTENCING.